Citation Nr: 0011267	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-47 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to April 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the Buffalo, New York RO.  This case was before 
the Board in November 1997 when it was remanded for 
additional development.


REMAND

The veteran contends that his service-connected migraine 
headaches are more disabling than reflected in the current 10 
percent evaluation.

In the November 1997 Remand, the Board directed the RO to 
schedule the veteran for a VA neurological examination in 
order to determine the nature and extent of his migraine 
headaches.  The examiner was to review the veteran's claims 
folder prior to conducting the examination.  The examiner was 
to state for the record the frequency and duration of attacks 
and whether or not the veteran experiences frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  In addition, the examiner 
was to comment on the effect the veteran's service-connected 
disability has on his ability to work.

A VA neurological examination was conducted in June 1999; 
however, the examiner did not render all the requested 
opinions.  The June 1999 VA examination report notes the 
veteran's complaints of headaches approximately two to three 
times per week, accompanied by nausea, ringing in the ears, 
and blurry vision.  The veteran indicated that the pain from 
these headaches lasts approximately 30 hours and renders him 
unable to do anything.  Diagnosis was mixed migraine cluster 
type headache.  The examiner also noted that the veteran's 
claims folder was not available for review.  In a June 1999 
addendum, the examiner noted that a partial review of the 
veteran's claims folder had been completed; no additional 
findings related to migraine headaches were noted.  



Although the VA examiner noted that the veteran has not 
worked in five years and is currently receiving Social 
Security disability benefits, no opinion was offered as to 
whether the veteran's attacks are productive of severe 
economic inadaptability or the effect that the veteran's 
service-connected disability has on his ability to work.  
These additional findings, or the absence of these symptoms, 
are an essential part of rating the disability at issue. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the November 1997 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action: 

1.  Dr. Langelotti, the examiner who 
conducted the June 1999 VA examination, 
should again review the veteran's claims 
folders and answer the following 
questions for the record:

a.  does the veteran experience 
frequent completely prostrating and 
prolonged attacks productive of 
severe economic inadaptability; 


b.  what effect does the veteran's 
service-connected disability have on 
his ability to work?  

All opinions expressed should be 
supported by appropriate evidence and 
rationale.  If Dr. Langelotti is unable 
to render this opinion without conducting 
an additional examination, or if Dr. 
Langelotti is no longer available, 
authorization is to be provided for an 
additional neurological examination as 
requested in the November 1997 Remand.

2.  The RO should then review the 
appellant's claim and determine whether 
the medical opinions provided by the 
examiner complies with the dictates of 
this Remand.  If not, corrective action 
should be implemented.  Thereafter, the 
RO should readjudicate the appellant's 
claim.  If the decision remains adverse 
to the appellant, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




